DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 03/25/2021. Claims 1-20 have been examined and are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
As indicated in the table below, claims 1-20 of the instant application are anticipated by claims 1-4, 6, 8-9, 14-18, 20, 23, and 26 of US Patent 10,983,795.
Status
Instant Application
US Patent 10,983,795
Anticipation
1. An apparatus, comprising: 
a plurality of memory devices; and 
a storage controller coupled to the plurality of memory devices and comprising: 
a processing device; 
a memory resource configured as a cache for the processing device; and 
circuitry to access the plurality of memory devices, wherein the storage controller is configured to: 
transfer, responsive to a determination that a first block of data has been transferred from at least one of the plurality of memory devices to the memory resource, a second block of data to a buffer resident on the storage controller in the absence of a command separate from signaling corresponding to performance of an operation involving the first block of data and an operand written to the memory resource; 
transfer, responsive to completion of the operation that involves the first block of data and the operand written to the memory resource, the second block of data to the memory resource; and 
perform, in the absence of receipt of intervening signaling from circuitry external to the storage controller and responsive to the second block of data being transferred to the memory resource, an operation involving the second block of data and the operand written to the memory resource.
1. An apparatus, comprising: a plurality of memory devices; and a storage controller coupled to the plurality of memory devices and comprising a processing device, a memory resource configured as a cache for the processing device, and circuitry to perform read operations, or write operations, or copy operations, or any combination thereof involving the plurality of memory devices, wherein the processing device, the memory resource, and the circuitry are on a same integrated circuit, and wherein the storage controller is configured to: facilitate access to one or more of the plurality of memory devices; receive a command to perform an operation using the processing unit of the storage controller; determine whether an operand corresponding to the operation is stored in the memory resource; cause, responsive to the determination that the operand corresponding to the operation is stored in the memory resource, the circuitry to transfer a first block of data from the one or more memory devices to the memory resource; cause, responsive to the determination that the first block of data has been transferred from the plurality of memory devices to the memory resource, a second block of data to be transferred to a buffer resident on the storage controller in the absence of a command separate from the command to perform the operation; perform, responsive to the determination, the operation using the first block of data and the operand stored in the memory resource; cause, responsive to completion of the operation using the first block of data, the second block of data to be transferred to the memory resource; and perform, in the absence of receipt of an intervening command from circuitry external to the storage controller and responsive to the second block of data being transferred to the memory resource, the operation using the second block of data and the operand stored in the memory resource.
Anticipation
2. The apparatus of claim 1, wherein the signaling corresponding to performance of the operation using the processing unit of the storage controller includes a command comprising at least one of: an address portion corresponding to an address in the memory resource in which a operand involved in the operation is stored, a segment size portion corresponding to an amount of data processible by the processing device, or a length portion corresponding to an amount of data in the first block of data or the second block of data, or any combination thereof.
2. The apparatus of claim 1, wherein the command to perform the operation comprises at least one of an address portion corresponding to an address in the memory resource in which the operand is stored, a segment size portion corresponding to an amount of data processible by the processing device, and a length portion corresponding to an amount of data in the first block of data or the second block of data, or any combination thereof.
Anticipation
3. The apparatus of claim 1, wherein the storage controller is to perform the operation involving the second block of data and the operand written to the memory resource in the absence of receipt of signaling to load the operand or store the operand in the memory resource.
3. The apparatus of claim 1, wherein the storage controller is further configured to perform the operation in the absence of receipt of an intervening command or function call to load the operand or store the operand.
Anticipation
4. The apparatus of claim 1, wherein the storage controller is to perform the operation involving the first block of data and the operand written to the memory resource in the absence of receipt of intervening signaling from circuitry external to the storage controller.
4. The apparatus of claim 1, wherein the storage controller is further configured to perform the operation the first block of data and the operand in the absence of receipt of an intervening command from circuitry external to the storage controller.
Anticipation
5. The apparatus of claim 1, further comprising a different processing device coupled to the processing device, wherein the processing device is to:
determine that the operand is not written to the memory resource that is configured as the cache for the processing device;
responsive to the determination that the operand is not stored in the memory resource that is configured as the cache for the processing device, determine that the operand is stored in a memory resource that is configured a cache for the different processing device;
send signaling to the different processing device to initiate performance of the operation using the operand stored in the memory resource of the different processing device; and
perform, by the different processing device, the operation using the operand stored in the memory resource that is configured a cache for the different processing device.
6. The apparatus of claim 1, wherein the processing device is a first processing device, and wherein the first processing device is coupled to a second processing device, and wherein the first processing device is configured to: determine that the operand corresponding to the memory operation is not stored in the memory resource of the first processing device; responsive to the determination that the operand is not stored in the memory resource of the first processing device, determine that the operand is stored in a memory resource corresponding to the second processing device; send a command to the second processing device to initiate performance of the operation using the operand stored in the memory resource of second processing device; and perform, by the second processing device, the operation using the operand stored in the memory resource of the second processing device.
Anticipation
6. The apparatus of claim 1, wherein the storage controller is configured to store a result of the operation in an address location of the memory resource in which the operand was stored prior to performance of the operation.
8. The apparatus of claim 1, wherein the storage controller is configured to store a result of the operation in an address location of the memory resource in which the operand was stored prior to performance of the operation.
Anticipation
7. A method, comprising:
transferring, by a storage controller that comprises a plurality of computing devices that each comprise a processing device and a memory resource configured as a cache for the processing device, a block of data to a buffer resident on the storage controller responsive to a determination that a preceding block of data has been transferred from a memory device couplable to the storage controller to the memory resource;
transferring, responsive to completion of an operation that involves the preceding block of data and an operand written to the memory resource, the block of data to the memory resource; and
performing, in the absence of receipt of intervening signaling from circuitry external to the storage controller and responsive to the block of data being transferred to the memory resource, an operation involving the block of data and the operand written to the memory resource.
9. A method, comprising: receiving, by a controller coupled to a plurality of computing devices each comprising a respective processing device and a respective memory resource, the plurality of computing devices being disposed within a storage controller configured to facilitate access to one or more memory devices couplable to the storage controller, wherein: the storage controller comprises circuitry to perform read operations, or write operations, or copy operations, or any combination thereof involving the plurality of memory devices, and the plurality of computing devices and the circuitry are on a same integrated circuit, and each of the plurality of computing devices are coupled to one another and that each comprise a processing unit and a memory array configured as a cache for the processing unit, a command to initiate performance of an operation specified by a single address and an operand, the operation comprising an operation on data with the processing unit of a particular computing device of the plurality of computing devices; determining, by the controller, whether the particular computing device among the plurality of computing devices that stores the operand corresponding to the operation indicated by the command; causing, responsive to the determination that the operand corresponding to the operation is stored in the memory resource, the storage controller to transfer a first block of data from the one or more memory devices to the memory resource; causing, responsive to the determination that the first block of data has been transferred from the one or more memory devices to the memory resource, a second block of data to be transferred to a buffer resident on the storage controller in the absence of a command separate from the command to perform the operation; performing, by the particular computing device, the operation using the first block of data; causing, responsive to completion of the operation using the first block of data, the second block of data to be transferred to the memory resource; and performing, in the absence of receipt of an intervening command from circuitry external to the storage controller and responsive to the second block of data being transferred to the memory resource, the operation using the second block of data.
Anticipation
8. The method of claim 7, further comprising transferring the block of data to the buffer in the absence of signaling separate from signaling corresponding to performance of an operation involving the preceding block of data and the operand written to the memory resource.
Claim 9.
Anticipation
9. The method of claim 7, further comprising writing a result of the operation in an address location of the memory resource in which the operand was stored prior to performance of the operation.
Claim 8.
Anticipation
10. The method of claim 7, further comprising performing the operation involving the block of data and the operand written to the memory resource in the absence of receipt of signaling to load the operand or store the operand in the memory resource.
Claim 3.

	
Anticipation
11. The method of claim 7, further comprising performing the operation involving the preceding block of data and the operand written to the memory resource in the absence of receipt of intervening signaling from circuitry external to the storage controller.
Claim 3.
Anticipation
12. The method of claim 7, further comprising: determining that at least one sub-operation is to be performed as part of the operation that involves the preceding block of data or the operation that involves the block of data, or both; and 
performing, using at least of the plurality of computing devices, the sub-operation as part of performance of the operation.
14. The method of claim 9, further comprising: determining that at least one sub-operation is to be performed as part of the operation; sending a command to a computing device different than the particular computing device to cause performance of the sub-operation; and performing, using the computing device different than the particular computing device, the sub-operation as part of performance of the operation.
Anticipation
13. The method of claim 7, further comprising sending a notification to a host couplable to the plurality of computing devices in response to completion of the operation that involves the preceding block of data or the operation that involves the block of data, or both.
15. The method of claim 9, further comprising sending a notification to a host coupleable to the plurality of computing devices in response to completion of the operation.
Anticipation
14. A system, comprising: 
a memory device; and 
a storage controller configured to facilitate access to the memory device, wherein the storage controller comprises a plurality of computing devices coupled to a sub-controller and a communication subsystem, wherein each computing device comprises a respective memory resource and a respective processing unit; 
a memory resource; and circuitry to perform read operations, or write operations, or copy operations, or any combination thereof involving the plurality of memory devices, wherein the plurality of computing devices and the circuitry are on a same integrated circuit, and wherein a particular computing device among the plurality of computing devices is to: 
receive signaling indicative of performance of an operation using the processing unit of the first computing device, wherein the signaling specifies an address associated with a memory resource corresponding to the particular computing device among the plurality of computing devices and an operand for use in performance of the operation;
transfer, responsive to the determination that the operand corresponding to the operation is stored in the memory resource, the circuitry to transfer a first block of data from the memory device to the memory resource;
transfer, responsive to a determination that the first block of data has been transferred from the one or more memory devices to the memory resource, a second block of data to be transferred to a buffer resident on the storage controller;
perform the operation using the operand and the first block of data; and
cause, responsive to completion of the operation using the operand and the first block of data, the second block of data to be transferred to the memory resource.
16. A system, comprising: a host; a storage controller configured to facilitate access to at least one memory device, the storage controller coupled to the host and the at least one memory device, the storage controller comprising: a sub-controller; a communication subsystem; and a plurality of computing devices coupled to the sub-controller and the communication subsystem, wherein each computing device comprises a respective memory resource and a respective processing unit; a memory resource; and circuitry to perform read operations, or write operations, or copy operations, or any combination thereof involving the plurality of memory devices, wherein the plurality of computing devices and the circuitry are on a same integrated circuit, and wherein a first computing device among the plurality of computing devices is configured to: receive a host command to perform an operation that comprises performing an operation on data with the processing unit of the first computing device, wherein the host command specifies a single address associated with a memory resource corresponding to a particular computing device among the plurality of computing devices and an operand for use in performance of the operation; determine that the address specified by the host command corresponds to a location in a memory resource of the first computing device; cause, responsive to the determination that the operand corresponding to the operation is stored in the memory resource, the circuitry to transfer a first block of data from the at least one memory device to the memory resource; cause, responsive to the determination that the first block of data has been transferred from the at least one memory device to the memory resource, a second block of data to be transferred to a buffer resident on the storage controller in the absence of a command separate from the command to perform the operation; responsive to the determination that the address specified by the command corresponds to the location in the memory resource of the first computing device, perform the operation using an operand stored in the memory resource of the first computing device at the address specified by the host command; cause, responsive to completion of the operation using the first block of data, the second block of data to be transferred to the memory resource; and perform, in the absence of receipt of an intervening command from circuitry external to the storage controller and responsive to the second block of data being transferred to the memory resource, the operation using the second block of data and the operand stored in the memory resource.
Anticipation
15. The system of claim 14, wherein the particular computing device is to perform, in the absence of receipt of an intervening command from circuitry external to the storage controller and responsive to the second block of data being transferred to the memory resource, an operation using the second block of data and the operand.
17. The system of claim 16, wherein the first computing device is further configured to perform the operation in the absence of a command subsequent to the host command.
Anticipation
16. The system of claim 14, wherein the particular computing device is to store a result of the operation using the operand and the first block of data in the location specified by the address associated with the memory resource.
26. The system of claim 16, wherein the first computing device is further configured to store a result of the operation in the location in the memory resource of the first computing device that corresponds to the address specified by the host command.
Anticipation
17. The system of claim 14, wherein the particular computing device is to:
determine that the location specified by the address associated with the memory resource corresponds to a location in a memory resource of a different computing device among the plurality of computing devices; 
send a command to the different computing device to initiate performance of the operation using an operand stored in the memory resource of the second computing device at an address by the command; and
perform, using the different computing device, an operation using the operand stored in the memory resource of the second computing device at the address specified by the command.
18. The system of claim 16, wherein the first computing device among the plurality of computing devices is further configured to: determine that the address specified by the host command corresponds to a location in a memory resource of a second computing device among the plurality of computing devices; send a command to the second computing device to initiate performance of the extended memory operation using an operand stored in the memory resource of the second computing device at the address specified by the command; and perform, using the second computing device, the operation using the operand stored in the memory resource of the second computing device at the address specified by the command.
Anticipation
18. The system of claim 17, wherein the different computing device is to perform the operation in the absence of a command subsequent to the command.
20. The system of claim 18, wherein the second computing device is further configured to perform the operation in the absence of a command subsequent to the command.
Anticipation
19. The system of claim 14, wherein the particular computing device is to:
determine that at least one sub-operation is to be performed as part of the operation;
send a command to a different computing device among the plurality of computing devices to cause performance of the sub-operation; and
perform, using the different computing device, the sub-operation as part of performance of the operation.
Claim 18.
Anticipation
20. The system of claim 19, wherein the different computing device is to send a result of the sub-operation to the particular computing device, and wherein the particular computing device is to use the result of the sub-operation in performance of the operation.
23. The system of claim 21, wherein the second computing device is further configured to send a result of the sub-operation to the first computing device, and wherein the first computing device is further configured to use the result of the sub-operation in performance of the operation.


Allowable Subject Matter
Assuming that the outstanding double patenting rejection can be overcome, claims 1-20 would be allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “transfer, responsive to a determination that a first block of data has been transferred from at least one of the plurality of memory devices to the memory resource, a second block of data to a buffer resident on the storage controller in the absence of a command separate from signaling corresponding to performance of an operation involving the first block of data and an operand written to the memory resource” and “transfer, responsive to completion of the operation that involves the first block of data and the operand written to the memory resource, the second block of data to the memory resource” and “perform, in the absence of receipt of intervening signaling from circuitry external to the storage controller and responsive to the second block of data being transferred to the memory resource, an operation involving the second block of data and the operand written to the memory resource” in combination with the overall claimed limitations when interpreted in light of the specification.
Muramatsu et al. US 5,129,093 (“Muramatsu”) and Jayasena et al. US 2014/0176187 (“Jayasena”) are closest prior art of record. Muramatsu discloses a recursive operation, for example, A = A + B carried out by a processor. Further, Muramatsu teaches multiple iterations of the recursive operation by the processor. The first iteration of the recursive operation reasonably map to the claimed operation of the first data block with an operand. The second and subsequent iterations of the recursive operation uses the result of a previous iteration and the operand, and the result of a previous iteration does not reasonably map to transferring a second block of data from memory devices to a memory resource in the absence of a command and performing the operation using the second block of data with the operand. In summary, Muramatsu does not teach the above mentioned claim limitations with such specificity. 
Although Jayasena teaches performing operations by a memory controller, Jayasena does not remedy the deficiencies of Muramatsu.
Therefore, Muramatsu and Jayasena, alone or in combination, do not render obvious independent claim 1. Therefore, claim 1 is patentable.
Independent claims 7 and 14 recite similar subject matter with more specificity and these claims are also allowable for the aforementioned reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132